Citation Nr: 0934018	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the hips 
and spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefits 
sought on appeal.  Subsequent rating decisions dated in April 
2002 and May 2002 confirmed the denial.  

In May 2006, the Board remanded the claim for additional 
development.  The development has since been completed and 
the case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The evidence shows that the Veteran's arthritis of the hips 
and spine is related to combat during his active service.


CONCLUSION OF LAW

Arthritis of the hips and spine was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below, the Board finds that further discussion of VCAA 
is not required.  As the appeal is being granted, any error 
in the duties to notify the Veteran of the evidence necessary 
to substantiate his claim and to assist him in the 
development of his claim are harmless.  


Service Connection

The Veteran contends that much of his time in Vietnam was 
spent in combat; and that his degenerative arthritis began in 
service as a result of his jumping from Landing Vehicle, 
Tracked, (LVTs) and helicopters.  He stated that he was 
involved in at least 15 to 20 insertions in service that 
required him to jump with full gear from a hovering 
helicopter; and that he jumped from LVTs while under fire on 
numerous occasions.  He submitted a single page NAVMC 118 
record from his personnel file that included unit 
participation notations for certain combat actions from 
September 1967 to August 1968.  The Veteran's personnel 
records have been associated with the claims file.

Applicable law provides that service connection will be 
granted if it is shown that a Veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(d) (2008); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

With regard to the first element of Pond, the evidence of 
record clearly reflects current treatment for arthritis of 
the hips and spine.  Private and VA treatment records show 
the Veteran underwent a bilateral hip arthroplasty in October 
2002 and a spine surgery in November 2002.  Private and VA 
treatment records from 2001 to 2006 show treatment for 
chronic pain in the hips and spine and that the Veteran uses 
a cane to aid mobility.  Therefore, the first element of Pond 
has been satisfied.  See Pond, supra.

With regard to the second element of Pond, service records 
indicate that the Veteran served in Vietnam for one year and 
twenty-six days.  The service treatment records do not 
reflect complaints, treatment or diagnoses of back problems, 
hip problems or degenerative arthritis while in service.  The 
Veteran's DD-214  indicates that he was as an electrician and 
his last duty assignment was with the engineering maintenance 
company 1st FSR/FLC.  It also indicates that the Veteran 
received a National Defense Service Medal, a Vietnam Service 
Medal w/1*, and a Vietnam Campaign Medal w/device; however, 
it does not reflect commendations involving combat.

Notwithstanding the lack of combat decorations, there is 
sufficient evidence to show that the Veteran engaged in 
combat.  Recent evidence has been added to the claims file 
which confirms the Veteran's combat exposure.  See undated VA 
letter.  Specifically, the evidence verified that the 
Veteran's battalion was stationed in Vietnam from 1967 to 
1968 and was involved in combat from December 15, 1967 to 
December 16, 1967.  Although the letter and personnel records 
do not show any evidence that the Veteran jumped from 
helicopters, the Board notes that the evidence of record 
indicates that is it likely that the Veteran did participate 
in such jumps.  In this regard, the Board notes a March 2003 
evaluation submitted by retired Colonel G, who is also a 
physician.  In the evaluation, Col. G. stated that it was 
likely that the Veteran was delivered to combat zones by 
helicopter since this was the main mode of combat-insertion 
transportation.  Col. G. also stated that it was common 
knowledge that combatants often jumped from the helicopters 
into concealing brush or tall grass in order to avoid being 
shot in the exposed helicopter.  The letter opined that since 
the Veteran was involved in combat operations, he was likely 
to have jumped from helicopters.  The Board finds that the 
Veteran's contentions with regard to jumping from LVTs and 
helicopters to be credible and consistent with his combat 
service.  Therefore, the occurrence of an in-service event 
has been established and the second element of Pond has been 
satisfied.  See Pond, supra.

Turning to the third element of Pond, private medical records 
dated in 2002 provide nexus evidence based upon the Veteran's 
statements as to what occurred in service.  Specifically, a 
February 2002 opinion provided by Dr. G. stated that, based 
on the Veteran's history of jumping distances of 10 to 12 
feet from helicopters with full gear, the Veteran's current 
arthritis is likely due to service.  In order to support his 
opinion, the examiner stated that he was unable to identify 
an isolated injury that could explain the Veteran's 
arthritis, particularly given his relative youth of 54 years 
old.  A September 2002 opinion by the same physician 
indicated that the Veteran is permanently disabled because of 
his degenerative arthritis.  

The Board notes a March 2002 VA examination which provided a 
negative nexus opinion regarding the Veteran's arthritis.  
Specifically, the examiner stated that she could find no 
evidence in the Veteran's military record that his current 
degenerative changes were related to any accident, injury, 
diagnosis or treatment.  However, as noted above, the Board 
has accepted the Veteran's report of jumping from helicopters 
and LVTs.  Thus, the March 2002 opinion, as it is based on a 
lack of in-service documentation of such injury, is flawed 
and inadequate.  

In this case, the Board finds the 2002 private examiner's 
opinion to be more probative.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  Although the 
private examiner did not have access to the claims file, he 
based his medical opinion, in part, on the Veteran's accurate 
history of jumping from helicopters during combat missions in 
service.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. vet. 
App. Dec. 1, 2008) (holding that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions 
and that a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file); Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005) (noting that although the Board may not reject a 
medical opinion solely because it is based on facts reported 
by the veteran but may do so where the facts are inaccurate 
or are unsubstantiated).  

In this case, the details of the Veteran's combat service 
have been verified and accepted by the Board.  Furthermore, 
the Board notes that the examiner provided reasoning that 
supported his opinion, such as the Veteran's age and history 
that was void of evidence of an isolated injury to the lower 
extremities.  See Guerrieri, supra.  By contrast, the 2003 VA 
examiner's opinion is less probative because it focused 
solely on a lack of evidence of injury in the service records 
without considering or discussing the Veteran's history of 
jumping from helicopters in service.  Therefore, the private 
examiner's positive nexus opinion is found to be the most 
probative opinion of record.

In conclusion, the Board finds the evidence of record to be 
in the Veteran's favor, thus, service connection for 
arthritis of the hips and spine is warranted.  See 38 C.F.R. 
§ 3.102.


ORDER

Service connection for arthritis of the hips and spine is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


